Citation Nr: 9908356	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for colon cancer, with 
metastases to the lungs and liver, secondary to ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for colon 
cancer, with metastases to the lungs.  The veteran filed a 
timely notice of disagreement, and was sent a statement of 
the case.  He responded with a substantive appeal, and was 
afforded an October 1998 personal hearing before a traveling 
member of the Board.  


FINDINGS OF FACT

1.  The veteran's colon cancer, with metastases to the lungs 
and liver, first became clinically manifest many years after 
service..  

2.  The veteran's colon cancer, with metastases to the lungs 
and liver, is not the result of ionizing radiation exposure 
during service.  


CONCLUSION OF LAW

Service connection for colon cancer, with metastases to the 
lungs and liver, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for cancer secondary to 
ionizing radiation exposure.  The service medical records are 
negative for any findings of cancer of the colon or any other 
region.  Also, no pre-cancerous cells are reported at that 
time, or within a few years thereafter.  

The veteran first filed a claim in November 1997 for service 
connection for cancer secondary to ionizing radiation 
exposure while participating in atmospheric nuclear weapons 
testing.  Also submitted were medical treatment records, 
including a November 1997 pathology report which confirmed a 
diagnosis of colon cancer.  This is the first diagnosis of 
record of any type of cancer in the veteran.  Since 
confirmation of the diagnosis, the veteran has been under 
regular VA medical care for his cancer.  His treatment has 
included surgery, radiation therapy, and chemotherapy.  

In early 1998, VA medical personnel suspected lung cancer in 
the veteran.  This was confirmed by a 1998 pathology study.  
Lung and liver cancer, suspected to have metastasized from 
the colon, were confirmed in March 1998.  A history of 
smoking was also noted.  

Also in 1998, the Defense Special Weapons Agency (DSWA, 
formerly known as the Defense Nuclear Agency) confirmed the 
veteran's participation in the APPLE II test as part of 
Operation TEAPOT in 1955.  In this test, the veteran's unit, 
the 723rd Tank Battalion, took part in a simulated assault 
immediately following a nuclear detonation.  In so doing, the 
veteran came within 1000 yards of ground zero within one 
half-hour after the detonation.  The veteran's unit was also 
positioned 3000-4000 yards from ground zero during the blast 
itself.  Based on these facts, the DSWA established a dosage 
estimate for the veteran's ionizing radiation exposure.  Also 
received was a 1985 National Research Council study of the 
methodology used in assigning radiation dosages to service 
personnel at nuclear weapons test sites.  The study concluded 
the methodology used was "reasonably sound", and, if in 
error, tended to overestimated the likely ionizing radiation 
dosage.  

The ionizing radiation dosage estimate was sent to the VA's 
Chief Public Health and Environmental Hazards Officer for the 
Under Secretary of Benefits.  This official, S.H.M., M.D., 
M.P.H., found that based on the veteran's estimated radiation 
dosage, there was "no reasonable possibility" that the 
veteran's colon cancer was related to exposure to ionizing 
radiation.  The doctor described this opinion as having "99 
percent credibility" and cited studies of Japanese A-bomb 
survivors, among others.  

The RO reviewed this evidence and, in a September 1998 rating 
decision, denied the veteran service connection for colon 
cancer, with metastases to the lungs.  The veteran filed an 
October 1998 notice of disagreement, and was sent a statement 
of the case that same month.  An October 1998 VA Form 9 
substantive appeal was filed by the veteran, and he requested 
a personal hearing before a traveling member of the Board.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 1998.  In his testimony, the veteran 
described his participation in the atmospheric testing.  
According to his testimony, his unit traveled very close to 
what he thought was ground zero, based on the various pieces 
of wreckage he observed strewn about.  Thereafter, he was 
diagnosed with scar tissue on his lungs in the mid-1990's, 
and he felt this was due to his radiation exposure.  Follow-
up medical treatment revealed cancer of the colon.  

The RO then forwarded the claim to the Board.  Subsequently, 
additional evidence was received by the Board from the 
veteran, along with a waiver of agency of original 
jurisdiction consideration.  This additional evidence 
included an October 1998 statement by a VA physician, a 
November 1997 hospitalization report which was already of 
record, and 1981 report on Operation TEAPOT.  The physician's 
statement reported that, based on review of the medical 
records, the veteran had a clear diagnosis of colon cancer, 
which represented the primary tumor site.  Diagnoses of lung 
and liver cancer were also well-established, and these 
appeared to have metastasized from the colon cancer.  The 
1981 report on Operation TEAPOT, written by the Defense 
Nuclear Agency (DNA), confirmed that the veteran's unit 
participated in the APPLE II nuclear test.  It also reported 
that, based on film badge readings, some individuals received 
radiation dosages many times higher than the average.  
However, no members of the veteran's unit were identified as 
among those receiving above average dosages of ionizing 
radiation.  


Analysis

The veteran seeks service connection for his colon cancer, 
with metastases to the lungs and liver, which he contends is 
due to or resulted from exposure to ionizing radiation during 
service.  Service connection may be granted for a disability 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  For 
certain chronic diseases, including malignant tumors, service 
connection shall be granted although not otherwise 
established as incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307, 3.309.  In addition, service 
connection may be granted for disability arising from 
exposure to ionizing radiation during service, provided 
certain criteria are met.  38 U.S.C.A. §§ 1112, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.309, 3.311 (1998).  

As an initial matter, the Board notes the additional relevant 
evidence filed by the veteran in December 1998.  Because this 
evidence was received subsequent to the RO transferring the 
claims folder to the Board, the law requires it be returned 
to the agency of original jurisdiction for initial 
consideration.  38 C.F.R. §§ 20.800, 20.1304 (1998).  
However, with his additional evidence the veteran filed a 
written and signed waiver of agency of original jurisdiction 
consideration; as a result, the claim need not be remanded 
for this reason.  38 C.F.R. § 20.1304 (1998).  

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to "radiation-exposed veterans", such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) will be presumed 
to have been incurred in active service if the veteran 
participated in a "radiation risk activity" such as 
atmospheric nuclear testing.  38 C.F.R. § 3.309(d)(3)(iv)(K) 
(1998).  Other "radiogenic" diseases, such as various forms 
of cancer, listed under 38 C.F.R. § 3.311(b)(2) found 5 years 
or more after service in an ionizing radiation exposed 
veteran may be service connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
medically linked to ionizing radiation exposure while in 
service.  38 C.F.R. § 3.311 (1998).  

While the veteran has contended his colon cancer is the 
result of exposure to ionizing radiation, review of his claim 
will not be limited to those regulations exclusive to 
radiation exposure claims.  Service connection for colon 
cancer, with metastases to the lungs and liver,  will be 
considered on all applicable bases.  

Initial review indicates the veteran's service medical 
records are negative for any form of carcinoma.  The post-
service medical records do not reveal the presence of any 
such disorder until many years after service, and the veteran 
does not dispute these facts.  Thus, service connection on a 
direct basis for the veteran's cancers of the colon, liver, 
and lungs is not warranted, as these disabilities are not 
shown to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Nor may service connection be granted under 
the one-year presumptive period applied in cases of chronic 
diseases, including malignant tumors.  The veteran does not 
contend, and the evidence does not show, that the tumor first 
became manifest in the first year after service.

Thus the claim depends on a finding that the veteran's colon 
cancer, with metastases to the lungs and liver, was the 
result of radiation exposure in service.  This adjudicatory 
process is described in Hardin v. West, 11 Vet. App. 74, 77 
(1998):

Service connection for a condition which 
is claimed to be attributable to ionizing 
radiation exposure during service may be 
established in one of three different 
ways.  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which are 
presumptively service connected.  38 
U.S.C. § 1112(c)[; 38 C.F.R. § 3.309(d)].  
Second, 38 C.F.R. § 3.311(b) (1996) 
provides a list of "radiogenic diseases" 
which will be service connected provided 
that certain conditions specified in that 
regulation are met.  Third, direct 
service connection can be established by 
"show[ing] that the disease or malady was 
incurred during or aggravated by 
service," a task which "includes the 
difficult burden of tracing causation to 
a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).
	Qualification under the presumptive 
provision of 38 U.S.C. § 1112(c)[; 
38 C.F.R. § 3.309(d)] occurs when a 
veteran suffers from one of the fifteen 
listed cancers, and establishes 
participation in a "radiation risk 
activity" defined as:
(i) Onsite participation in a test 
involving the atmospheric detonation of a 
nuclear device.

(ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1945, and ending on July 1, 1946.

(iii) Internment as prisoner of war in 
Japan (or service on active duty in Japan 
immediately following such internment) 
during World War II which (as determined 
by the Secretary) resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of veterans 
described in clause (ii) of this 
subparagraph. 

Considering the appellant's claim first under the presumptive 
provisions of 38 C.F.R. § 3.309, cancer of the colon does not 
appear on the list of presumptive disabilities.  38 C.F.R. 
§ 3.309(d)(2) (1998).  Primary liver cancer is listed on this 
presumptive list, but the medical evidence in the present 
case, including the October 1998 physician's statement, 
clearly states both the veteran's liver and lung cancers 
metastasized from his cancer of the colon.  Primary liver 
cancer is not diagnosed anywhere in the medical records, and 
neither the veteran nor a medical expert has argued 
otherwise.  Hence, service connection for the veteran's liver 
cancer may not be granted on a presumptive basis under 
38 C.F.R. § 3.309(d).  

However, the provisions of 38 C.F.R. § 3.311 are different.  
Colon cancer is listed among the disabilities afforded 
certain presumptions under 38 C.F.R. § 3.311.  38 C.F.R. 
§ 3.311(b)(2)(x) (1998).  Furthermore, the veteran's military 
records also support the appellant's contentions that he 
served in the 723rd Tank Battalion as part of the APPLE II 
test during Operation TEAPOT.  38 C.F.R. § 3.311(b)(1)(i) 
(1998).  Thus, this case requires additional development 
under 38 C.F.R. § 3.311.  

The additional development required for "radiogenic" 
diseases, which include colon cancer, under 38 C.F.R. § 3.311 
includes forwarding the case to the VA Under Secretary for 
Benefits to determine whether the veteran's colon cancer 
resulted from exposure to ionizing radiation.  When presented 
with the facts of this claim, a medical doctor and 
representative of the VA Under Secretaries for Benefits and 
Health determined that based on the veteran's low level of 
exposure to ionizing radiation while in service there was 
"no reasonable possibility" that his colon cancer was the 
result of such exposure.  No medical evidence has been 
offered contrary to this opinion.  Therefore, service 
connection for the veteran's carcinoma of the colon is not 
warranted on a presumptive basis as a "radiogenic" disease 
under 38 C.F.R. § 3.311(b)(2).

The veteran has repeatedly argued that his colon cancer was 
the result of exposure to ionizing radiation during military 
service, but this lay evidence is not sufficient to support a 
claim based on medical causation, as the veteran is not a 
medical expert qualified to offer such evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has also suggested 
that the DSWA's estimate of his ionizing radiation exposure 
dosage is incorrect, and he was actually exposed to a much 
higher level of radiation.  In support of this contention, 
the veteran has offered his own testimony and a 1981 report 
on Operation TEAPOT written by the DNA.  In his personal 
hearing testimony, the veteran stated he and his unit passed 
"through ground zero" and "were at the epicenter" of the 
blast immediately after detonation.  In creating the 
veteran's dosage estimate, the DSWA reported that the veteran 
passed within 1000 yards of ground zero within one half-hour 
of the detonation, and was positioned 3000-4000 yards from 
ground zero during the blast itself.  While the veteran's 
testimony is taken as credible by the Board, he has not cited 
any specific measurements or other data with which to refute 
the DSWA's findings regarding his location during and after 
the testing.  Thus, the distance figures reported by the DSWA 
will be accepted as accurate in the absence of any evidence 
to the contrary.  

Also submitted was the 1981 DNA report.  It stated that film 
badge readings showed some individuals received radiation 
dosages many times higher than the average.  However, no 
members of the veteran's unit were identified as among those 
receiving above average dosages of ionizing radiation, and 
the report does not otherwise suggest the estimated dosage 
for the veteran is too low.  This is especially true in light 
of the 1985 National Research Council study also of record.  
This study reviewed the methodology used in assigning 
radiation dosages to service personnel at nuclear weapons 
test sites and concluded it was "reasonably sound", and, if 
in error, tended to overestimated the likely ionizing 
radiation dosage.  This evidence outweighs the veteran's 
assertion that the DSWA's dosage estimate was too low.  

Finally, the medical evidence of record establishes that the 
veteran has lung cancer, a disability listed under 38 C.F.R. 
§ 3.311(b)(2)(iv).  However, the RO did not seek a medical 
opinion to determine if his lung cancer was due to or the 
result of the veteran's exposure to ionizing radiation.  See 
38 C.F.R. § 3.311 (1998).  This is because the record 
contains clear, unequivocal, and uncontroverted medical 
evidence, such as the October 1998 doctor's statement, that 
the veteran's lung cancer resulted as a metastatic process 
from the colon.  Where affirmative evidence establishes a 
supervening, nonservice-related cause for a possibly-
radiogenic disease, service connection will not be granted.  
38 C.F.R. § 3.311(g) (1998); see also Ramey v. Brown, 9 Vet. 
App. 40, 41-43 (1996), aff'd. Ramey v. Gober, 10 F.3d 1239, 
1245 (Fed. Cir. 1997), Darby v. Brown, 10 Vet. App. 243, 246-
247 (1997).  

The evidence reveals that the veteran currently has colon 
cancer with metastases of the lungs and liver, that these 
disabilities were first demonstrated many years after 
service, and that these conditions are not related to an 
incident of service, including exposure to ionizing 
radiation.  For these reasons, the preponderance of the 
evidence is against the claim for service connection for 
colon cancer, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for colon cancer, with metastases to the 
lungs and liver, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


